Citation Nr: 0717809	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.   

On his substantive appeal, the veteran requested a hearing 
before a member of the Board.  A video conference hearing was 
scheduled for January 11, 2006 at the RO in Huntington, but 
the veteran declined that hearing, indicating a preference to 
wait for a future in person hearing.  A hearing was 
subsequently scheduled at the RO in Huntington for July 27, 
2006, but the veteran indicated that he wanted a video 
conference hearing to be conducted from the VA Medical Center 
in Clarksburg.  The veteran was contacted, at which time he 
indicated that he was unable to attend a hearing at 
Huntington.  The veteran had been provided notice as to the 
available options for a hearing on a Hearing Confirmation 
notice.  The RO as well as the veteran's representative also 
endeavored to explain the options available to the veteran.  
An adequate request was not received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Diabetes mellitus was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 



CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003, June 2005 and March 2007.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and diabetes mellitus, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Type II diabetes mellitus is a disease among those listed in 
38 C.F.R. § 3.309(e) for which entitlement to service 
connection may be available on a presumptive basis on account 
of herbicide exposure occasioned by certain service during 
the Vietnam conflict.  

Factual Background

The veteran does not allege, nor do service personnel records 
indicate that he served any portion of his tour of duty in 
the Republic of Vietnam.  Thus, service connection for 
diabetes mellitus based on exposure to herbicides will not 
considered under regulation pertaining to herbicide exposure.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service medical records reflect that in September 1964, the 
veteran was identified as having a low renal threshold for 
glucose during service and even provisionally diagnosed with 
"latent" diabetes mellitus.  He was referred out for more 
extensive testing, conducted in October 1964.  It was 
concluded that the veteran did not have diabetes.  Moreover, 
his separation examination in June 1965 was negative for 
diabetes mellitus.  

The Board notes that records indicate that in 1992 the 
veteran was identified as having high blood sugar readings, 
and in  September 1994, he was diagnosed with diabetes 
mellitus.  

The veteran was afforded a VA examination in April 2003.  The 
veteran's service medical records were reviewed and the VA 
physician consulted with a VA endocrinologist prior to 
rendering an opinion.  The examiner reviewed laboratory 
findings in detail as reported in service, noted a family 
history of diabetes reported in August 1994 and that the 
veteran was also diagnosed with diabetes mellitus in December 
1994.  The examiner was unable to conclude that the veteran's 
low renal threshold for glucose documented in service led to 
or was connected to his present diagnosis of diabetes.  

In a June 2003 statement, the veteran's private physician, 
E.J.M., D.O., stated that the veteran's diabetes mellitus was 
as likely as not related to his diagnosis of a low renal 
threshold for glucose documented in service.  The physician 
did not provide a basis for his opinion.

Thereafter, in February 2004, the veteran was afforded a VA 
examination.  The examiner indicated that the veteran's 
claims folder had been reviewed by a VA endocrinologist in 
November 2003 who opined that "the patient does have a low 
renal threshold for glucose for which we did not clearly have 
an answer, however, his low renal threshold does not have an 
impact on his later diagnosis of diabetes.  The patient was 
not a diabetic while he was on active duty and the low renal 
threshold does not have any relationship to his diagnosis of 
diabetes at this time."  

In sum, two VA endocrinologists have given their opinion that 
the veteran's low renal threshold for glucose while on active 
duty was unrelated to the current diagnosis of diabetes.  
They based their opinions on a review of the claims folder as 
well as examination of the veteran.

The Board does not find the June 2003 opinion sufficient for 
a grant of the claim for a number of reasons.  The doctor's 
report is brief and wholly conclusory, and does not explain 
the rationale or bases for the opinion.  No explanation is 
provided as to the bases for the opinion, and no indication 
is given as to whether service medical records or other 
medical records contemporaneous with the veteran's service 
were considered.  In this connection, it is noted that no 
other medical evidence indicates that this doctor ever 
treated the veteran for diabetes; rather, it appears that 
this doctor's opinion was solicited recently and solely for 
the purposes of supporting this claim.  The Board is not 
stating that this concern renders the opinion wholly 
incredible or unreliable, as the expert opinions discussed 
above, were also written by non-treating physicians; however, 
it, plus the other concerns noted above, markedly erode June 
2003 correspondence's persuasive value.  In this case, 
greater probative value is accorded to the opinions of the 
specialists in endocrinology, given the subject matter 
involved in this determination.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


